SCHOTT, Judge.
Ex proprio molu we questioned jurisdiction over this appeal taken by defendant on July 19, 1984 from a judgment granting a preliminary injunction on June 15. Such an appeal must be taken within fifteen days from the date of the judgment. LSA-C. C.P. Art. 3612.
*1191That plaintiff moved for a new trial on June 22 did not have the effect of extending his time to take the appeal. Cuccia v. Bozeman, 316 So.2d 800 (La.App. 4th Cir. 1975); May v. Jackson Brewing Co., Inc., 275 So.2d 201 (La.App. 4th Cir.1973).
Accordingly, this appeal is dismissed.
APPEAL DISMISSED.